COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles and Judith Cayley, at al. v. HMW Special Utility District of
                         Harris and Montgomery Counties

Appellate case number:   01-12-00825-CV

Trial court case number: 912608

Trial court:             County Civil Court at Law No. 1 of Harris County

        The Individual Homeowners’ Motion to Extend Time to File Appellants’ Brief is
GRANTED. The Court notes that, because this appeal involves cross-appeals, each party is
required to file both an appellant’s brief and a responsive appellee’s brief. Accordingly, the
Individual Homeowners are ordered to file both an appellant’s brief and an appellee’s brief
responsive to HMW’s previously-filed brief by July 15, 2013. Due to the previous delays in this
appeal, no further extensions will be granted to the Individual Homeowners. See TEX. R. APP. P.
38.6(d).
       HMW’s Motion to Dismiss is DENIED, without prejudice to refiling should the
Individual Homeowners fail to file their briefs as ordered.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: June 4, 2013